Title: To George Washington from George William Fairfax, 16 November 1765
From: Fairfax, George William
To: Washington, George



Dear Sir
Belvoir Novr 16th 1765.

Herewith I enclose a Sketch of the Lands joining this the Tract &c. by the late Mr Green, which will shew you how the Chapple Land joins to that long slip formerly Trens, part of the Plat of Herreford and Masons land, with all the Courses of that and the Chapple land; and a rough plat &c. of Bryns and Warners to shew you that they agree to the Beginning of the Chapple Tract—formerly Colo: Traverse’s, which I believe is a corner to Tren⟨s⟩, all which I hope may be some help in Establishing your Bounds. The Notes upon the back of Herreford & Masons Copy was run in my Presence by George West—which shews that no Corners was then to be found, but you’l be pleas’d to make use of the Papers and return them when finished. Mrs Fairfax joins in her Compts, and hope the disorder in your family is stop’d without any more bad consequences, and am Dear Sir Your Most Obed: humble Servt

Go: Wm Fairfax


Herreford & Masons Beg[innin]g (A) we found, and I think can fix Mr Gates’s bounds.

